Exhibit 10.33




TESCO CORPORATION
2011 SHORT TERM INCENTIVE PLAN
(EMT—Levels 5 and 6)


The Tesco Corporation Short Term Incentive Plan (“STIP”) is a compensation plan
designed to motivate participating employees of TESCO and its affiliates to work
as a team to accomplish the overall profitability goals of TESCO, as well as
provide incentive to each individual to meet his or her business unit, business
line and personal objectives.


The STIP is approved by the Board of Directors of TESCO and is reviewed annually
and may be modified or discontinued in the sole discretion of the Board of
Directors. The STIP for calendar year 2011 has been approved by the Board of
Directors as set forth below.
 
 
Plan Parameters


In order to reward employees for individual performance, taking into account
Company financial objectives, the STIP is structured with two specific areas to
measure performance:


Ø  
Financial Objectives: Adjusted Earnings Before Interest, Taxes, Depreciation,
and Amortization (“Adjusted EBIDTA”).. For purposes of this plan, “Adjusted
EBITDA” consists of earnings (net income or loss) available to common
stockholders before interest expense, income tax expense, non-cash stock
compensation, non-cash impairments, depreciation and amortization and other
non-cash items.

Ø  
Personal Objectives: Individual performance against established objectives



The following applies to employees covered by the 2011 STIP:


Ø  
The incentive is expressed as a percentage of base salary, with the targets and
percentage allocations approved by the Board of Directors.

Ø  
50% of the incentive is based on an Adjusted EBITDA target approved by the Board
of Directors.

Ø  
50% of the incentive is based on achievement of personal objectives. The
personal goals, if met, will be paid regardless of the Company’s financial
objective accomplishments.



Executive Management Team (Levels 5 and 6; “EMT”) members who qualify may have
an additional multiplier applied to their STIP payout, based on an additional
earnings-per-share (“EPS”) target approved by the Board of Directors. After
calculating financial Adjusted EBITDA performance and personal objectives, a
payout will be reached that is the sum of these two percentages. This will be
multiplied by an EPS-based factor between 1.0 and 2.0.


Objectives and Payout:


Ø  
In the event that TESCO records negative net income for the year ending December
31, 2011, there will be no payments under the plan.

Ø  
Calculations are based on employee’s aggregate base salary earned during the
program year.

Ø  
The Board of Directors will approve the payouts of each member of the EMT and
review and approve the remaining STIP participant payouts as a group.

Ø  
The incentive payout will be made in the payroll currency of the plan
participant.

Ø  
Payout is made no later than March 15 of the following year. STIP payouts are
based on audited financial results.



Employment Status


Ø  
Employees entering the plan during the year will have their STIP payout
calculated using their aggregate base salary earned while in the plan.

Ø  
Employees terminated for cause or resigning at any time prior to December 31,
2011 will not receive any payment under the STIP.



 
1

--------------------------------------------------------------------------------

 


Ø  
Employees terminated at any time prior to September 30, 2011 will not receive
any payout under the STIP. If terminated, except for cause, in the fourth
quarter, their payout will be calculated using their aggregate base salary
earned while in the plan, dependent on all plan parameters being met.

Ø  
Employees terminated or resigning from the Company after December 31, 2011, but
before the payout date, will receive their payout in accordance with the STIP at
the same time as other recipients.

Ø  
The Company reserves the right to modify responsibilities and positions as may
be required from time to time. Such modifications may result in the future
ineligibility of an employee for participation in the STIP. In such cases, any
earned incentive will be calculated using their aggregate base salary earned
while in the plan.

Ø  
Situations not covered above will be resolved by the President and Chief
Executive Officer, whose determination shall be final.



Death, Disability and Retirement


Ø  
If an employee’s employment status changes due to death, disability or
retirement (at normal retirement age) his or her STIP payment will be calculated
using their aggregate base salary earned while in the plan.




 
2

--------------------------------------------------------------------------------

 
